NOT DESIGNATED FOR PUBLICATION

                                               No. 113,889

                 IN THE SUPREME COURT OF THE STATE OF KANSAS


                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                              WILL WIMBLEY,
                                                Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; JOHN J. KISNER, JR., judge. Opinion filed June 9, 2017.
Affirmed.


        Michael P. Whalen of Law Office of Michael P. Whalen, of Wichita, and Krystle Dalke, of the
same firm, were on the brief for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


        Per Curiam: Will A. Wimbley was convicted of first-degree murder and criminal
possession of a firearm, offenses he committed in 1999, and was sentenced under the
Kansas Sentencing Guidelines Act. See K.S.A. 21-4701 et seq. His criminal history
included a 1983 Illinois conviction for attempted murder that the sentencing court
classified as a person crime based on the presentence investigation report reflecting
attempted first-degree murder as the comparable Kansas offense. In 2014, Wimbley
moved to correct what he claimed was an illegal sentence. The district court summarily
denied relief.
                                                     1
       Wimbley argues the district court's judgment must be reversed because the 1983
crime should have been classified as a nonperson offense under the court's rationale in
State v. Murdock, 299 Kan. 312, 319, 323 P.3d 846 (2014) (regarding person/nonperson
classification of prior out-of-state offenses for purposes of calculating criminal history
score), overruled by State v. Keel, 302 Kan. 560, 357 P.3d 251 (2015), cert. denied 136 S.
Ct. 865 (2016).


       Wimbley's Murdock-based arguments are without merit because the court in Keel
overruled Murdock while Wimbley's case was pending on appeal. In his brief, Wimbley
acknowledges Keel but requests this court reconsider its rulings. He supplies no
substantive argument in support of that request, and we have previously declined this
invitation. See State v. Collier, 306 Kan. ___, ___ P.3d ___ (No. 114,304, filed June 2,
2017), slip op. at 5-7. The person or nonperson classification of a pre-KSGA offense is
controlled by the comparable Kansas offense at the time of the current crime. Keel, 302
Kan. at 590.


       At the time of Wimbley's current offenses, attempted first-degree murder was a
severity level 1 person felony. See K.S.A. 21-3301(c) (attempt to commit an off-grid
felony to be ranked at nondrug severity level 1); K.S.A. 21-3401 (first-degree murder an
off-grid person felony). Wimbley's pre-KSGA Illinois attempted murder offense was a
person felony under the comparable Kansas statute at the time of his current crimes. Cf.
State v. Vandervort, 276 Kan. 164, 179, 72 P.3d 925 (2003) (holding closest Kansas
"approximation" to out-of-state statute under which conviction arose was comparable
offense for classification purposes, rejecting argument that elements must be identical,
and noting "[f]or purposes of determining criminal history, the offenses need only be
comparable, not identical"), overruled on other grounds by State v. Dickey, 301 Kan.
1018, 350 P.3d 1054 (2015).
                                              2
       Because the result in this case is reached through the application of the KSGA
provisions in effect at the time of Wimbley's current crimes, as interpreted by Keel, we
need not address Wimbley's ex post facto arguments challenging the retroactive
application of K.S.A. 2016 Supp. 21-6810. See Collier, slip op. at 7.


       Affirmed.




                                             3